Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary 
Applicants’ response and claims amendment filed on 06/24/2021 have been noted.
Claims 1 and 10 have been amended. Claims 2-4 and 6-9 have been canceled. 
 Claims 1, 5 and 10-11 with the elected species CD134 are considered. 
Claims 12-15 were withdrawn from consideration. 
Claim Rejections - 35 USC § 102
 (Withdrawn) The rejection of Claims 1-8 and 11 under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent No. 10,047,158B2 B2 or 10,017,572B2 both to Grogan et al. has been withdrawn necessitated by Applicants’ amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pen Chen on August 12, 2021.



Claim 1 (currently amended): In line 4 after “cytotoxic agent” please delete “comprising” and inserted --- virostatic or --- after “cytostatic agent” please deleted “that”  and inserted ---, wherein the cytostatic agent”  In line 5 please delete “an antibiotics” 

	Claim 10:  canceled.
	Claims 12-15: canceled. 

Claims 1, 5 and 11 are allowed. 

The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests attaching a cytostatic agent as claimed or virostatic agent to the anti-CD134 antibody.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648